 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDExxon Company,U.S.A., HighlandUranium Opera-tions and InternationalUnionof Operating Engi-neers,LocalUnion 326, AFL-CIO,Petitioner.Case 27-RC-5111June 24, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Daniel C.Ferguson of the National Labor Relations Board.'Following the close of the hearing, the Regional Di-rector for Region 27 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing, and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein. Theparties stipulated that the Employer, a New Jerseycorporation, is engaged near Douglas, Wyoming, inthe operation of a uranium mine. The parties furtherstipulated that during the year preceding the hearingthe Employer purchased and received at the minegoods and materials valued in excess of $50,000 di-rectly from outside the State of Wyoming, and thatduring the same period the Employer shipped orevalued in excess of $50,000 directly to points andplaces outside the State of Wyoming.2.The parties further stipulated that the Peti-tioner, which claims to represent certain employeesof the Employer, and the Intervenor are labor orga-nizations as defined in the Act.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of pro-1Oil, Chemical and Atomic Workers Union intervened in this proceedingand participated in the hearingductionandmaintenanceemployeesattheEmployer's open pit strip mine and mill locatednorth of Douglas, Wyoming, excluding technical em-ployees, at least some plant clericals,' office clericals,guards, professionals, and supervisors.' The Employ-er, however, contends that the only appropriate unitmust include all the production and maintenancepersonnel at its Highland uranium mine site, which,in addition to the employees sought, would includethose in its underground mine which was still underconstruction and not producing at the time of thehearing.4 The Employer further contends that theemployees whom the Petitioner would exclude astechnicals or plant clericals should be included in theunit.The Employer's mining operation at the Highlandsite as of the time of the hearing included: (1) openpit strip mining; (2) pit wall mining (i.e., excavationof a horizontal tunnel into the open pit wall); (3)solution mining (which extracts uranium by "in-situ"methods); and (4) a mill which processes all of theuranium mined by the three methods. When the un-derground mine is activated, its uranium will also beprocessed by the mill.Administratively, the Highland site is organizedunder the overall supervision of a mine manager. Re-porting to him are five superintendents. The employ-ee relations superintendent is responsible for all hir-ing for the site and keeps all personnel records. Theadministrative superintendent is responsible for cleri-cal personnel, the warehouse, and purchase of mate-rials.The safety advisor is responsible for all safetyaspects of the site-e.g., radiation protection andsafe operation of equipment. The surface operationsuperintendent is responsible for the surface miningoperations and the mill. The underground mining su-perintendent is, of course, responsible for the under-ground mine which, at the time of the hearing, con-sistedlargelyofwork preparatory to actualproduction, such as construction of the shaft, andbuilding of ramps and ventilation systems.'All employees working at the Highland site havefrequent contact with one another both on and offthejob. The site itself is located 28 miles from Doug-las, 30 miles from Glenrock, and 55 miles from Cas-per.Because of the isolated location, carpools are2The Petitioner's position at the hearing was ambiguous concerning plantclericals3The petition was amended at the hearingAt the time of the hearing, the Employer employed four nonsupervisoryemployees in its underground operation The Employer expected, however,that by the end of the first quarter of 1976 100 employees will have beenhired, representing two-thirds of the total final complement of undergroundmine employees The Employer represented to this Board, in an attachmentto its brief, that 46 of the first 100 employees had already been hired as ofthat time5The actual construction of the underground mine was contracted out bythe Employer225 NLRB No. 3 EXXON COMPANY, U.S A11encouraged by the Employer. While the total numberof such carpools is not stated in the record, they con-sistof people who work in all the functions at thesite.The employees have further contact with oneanother off the worksite through participation inHighland Recreation Club activities and through at-tendance at dinner meetings sponsored by the Com-pany which may be held at a hotel or country club,and to which all employees and their spouses are in-vited. At these meetings, such things as benefit plansand current happenings at the minesite are discussed.The employees also have contact with one anotherat the site, either in carrying out their functions orthrough temporary job interchange. Some classifica-tions, such as grade controllers, laboratory techni-cians, engineering technicians, and warehousemen,service all activities at the site.When the under-ground mine, which is located 2 miles from the ex-isting open pit and mill, begins its operation, it toowill be serviced by such employees. The undergroundmine will also employ the same production employeeclassifications as are employed in the surface opera-tions-operations technicians, operations specialists,and maintenance specialists. Their functions will bethe same as those of their counterparts in the surfaceoperation, and they will use similar equipment al-though on a smaller scale. Indeed, Underground Su-perintendent Lewis testified that the work performedin the pit wall operation, whose employees are soughtby Petitioner, is exactly the same as the work thatwillbe performed by the "stope" miners under-ground. It was anticipated by the Employer at thehearing that some of the surface operation personnelwould be transferred to the underground mine.6 Withregard to existing practices, the Employer's employeerelations superintendent testified that a great deal oftemporary job interchange presently exists. He stat-ed, for example, that a warehousemen might comeinto the mill in the morning and find that he has toreplace someone at the mine who has not reportedfor work.In summary, contrary to the view of our dissentingcolleague, the record discloses that the Employer'sHighland mine operation, which at the time of thehearing employed a total of 193 employees in thecategories considered herein, is centrally organizedunder the mine manager' with a highly integratedproduction process.As noted above, the under-ground operation will be serviced in some categoriesby the same employees who presently service andwill continue to service the surface operation. As fur-6At the time of the hearing,numerous requests for transfer to the under-ground operations were pending7While the function of hiring personnel is that of the employee relationssuperintendent,employees may be dischargedonly by themine managerther noted, the mill, which currently processes the oreproduced in the surface operation, will also processthe ore in the underground operation. Any laborproblems which may arise at the mill will thereforehave a profound effect on the entire production pro-cess at the Highland site. Likewise, because of itsisolated location, any labor problem arising at anyother part of the site will likely also have an effect onthe entire site.By focusing on the Employer's vertical hierarchicalstructure established for the different mining opera-tions, our dissenting colleague has ignored the overallintegrated nature of the Employer's Highland opera-tion, and has thereby sacrificed the forest for thetrees.Accordingly, we conclude that the employeesin the underground mine share a community of inter-estwith the surface mine, mill, and warehouse per-sonnel whom the Petitioner seeks, and thus an over-all unit, including the underground mine productionpersonnel, constitutes the only appropriate unit.Since a substantial number of the underground mineemployees have already been hired, the election dateneed not be postponed any longer and the payrollperiod for determining eligibility shall be that endingimmediately before the date of this Decision and Di-rection of Election.ClericalsAs noted above, the Petitioner's position regardingplant clerical employees was ambiguous. Indicatingearly in the record that it would exclude some plantclericals but not others, the Petitioner never defi-nitely indicated its position regarding the mine main-tenance clerk, mill maintenance clerk, cardex clerk,or expeditor. The Employer would include all fouremployees in the unit. The record discloses that theaforementioned individuals are indeed plant cleri-cals.The mine maintenance clerk works with the main-tenance coordinator planning preventivemainte-nance programs, ordering parts, and keeping logs onequipment. His work brings him into frequent con-tact with the production personnel.'The maintenance clerk in the mill likewise has fre-quent contact with the production personnel. Sixtypercent of this clerk's time is devoted to dispensingtools at the mill. The other 40 percent of his time isspent cleaning tools, cleaning the toolroom, re-cording PH checks, recording hours used on equip-ment, and posting.The cardex clerk receives "issues and orders" fromthewarehousemen and posts them to the cardex8While the recordalso indicates that he interrelates with the maintenancesupervisors,there is no indicationthat he is a supervisor 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard. This clerk, who works in the warehouse, alsoassists the warehousemen in reconciliation of the in-ventory.The expeditor maintains contact with vendors onreceipt of equipment and materials by letter andphone,assistswarehousemen in reconciliation ofpurchase orders, and becomes involved in the inven-tory and issuance of parts.It is thus apparent that the four plant clerical em-ployees at the Employer's Highland operation havefrequent contact with and share a community of in-terest with the production and maintenance employ-ees sought by Petitioner.' The plant clerical employ-eeswill therefore be included in the unit foundappropriate herein.Technical EmployeesAs further noted above, the parties are also in dis-agreement concerning the status of four employeeclassifications. These are the laboratory technicians,instrument technicians, grade control technicians,and engineering technicians; all of whom the Peti-tioner would exclude as technical employees.The Employer employs nine laboratory techni-cians, five of whom are located in the mill in a sepa-rate laboratory area which contains X-ray analyzers,PH meters, and other laboratory equipment. Fiftypercent of their time, however, is spent outside thelaboratory area, either in the other parts of the mill,or out in the "ore pad" or getting samples from the"probe tower." Their function is to test ore for grade,uranium content, and leaching characteristics in or-der to determine the necessary quantities of chemi-cals to be used in the extraction process in the mill.This information is then relayed by the laboratorytechnician to the operators in the mill who also dotesting from time to time at their particular posts andwho work together with the laboratory technicianson certain instrumentations such as the calibration ofthe PH meter. The record does not clarify where theother laboratory technicians work, although one lab-oratory technician runs the Employer's solution mineand drives the finished product from that operationin a truck over to the mill for further processing. Thelaboratory technicians need a very basic knowledgeof chemistry for employment. No degree or any for-mal schooling is required and they receive on-the-jobtraining. Supervision of the laboratory technicians isby a supervisory metallurgist who reports to the sur-face operations superintendent.The three instrument technicians repair various in-struments in the mill. They are also used for electri-calwork of all kinds from changing lightbulbs orrunning conduit to fixing an electrical motor. Theywere characterized by the Employer's surface opera-tions superintendent as performing normal plantmaintenance on instrumentation. No evidence waspresented concerning the training requirements forthis job. The record also does not disclose who super-vises the instrument technicians.The six grade control technicians work with Geigercounters or other instruments to locate ore bodiesand determine their quality. They also direct machin-ery using their instruments and periodically drivetrucks. Again, no evidence was presented concerningthe training requirements for this job. The grade con-trol technicians are supervised by a supervisory geol-ogist who reports to the surface operations superin-tendent. The Petitioner agreed that the grade controltechnicians should be included in the unit, but onlyto the extent that they work in the field, locate orebodies, and place flags or other control points for theoperators. The Petitioner would not include them tothe extent that they determine the amount of urani-um in a given pile of dirt.The six engineering technicians perform generalsurveyor-type work, carrying a coordinate systemaround and measuring to determine where holes maybe drilled and indicating center lines and grade linesto the miners. The engineering technicians also some-times do grade control work or "any work that maybe assigned to them." They are supervised by a su-pervisory mining engineer who reports to the surfaceoperations superintendent. Here again, no testimonywas offered regarding the educational or training re-quirements for this classification.Based upon the lack of evidence presented con-cerning the educational and training requirementsand the degree of independent judgment used by thegrade control technicians, engineering technicians,and instrument technicians, we are unable to passupon their status as technical employees. We note,however, that these classifications enjoy a great dealof contact with other employees sought by the Peti-tioner.They will therefore be included in the unitfound appropriate herem.10The laboratory technicians are not required tohave any specialized training usually acquired in col-leges, technical schools, or special courses. We there-fore find that they are not technical employees." Thelaboratory technicians also have a great deal of con-tact in performing their job with other employeessought by the Petitioner. We therefore find that theyshare a community of interest with unit employeesand will include the laboratory technicians in theunit found appropriate herein.^0The Sheffield Corporation,134 NLRB 1101 (1961)9 SeeArmourand Company,119 NLRB 623 (1957)^1Fisher Controls Company,192 NLRB 514 (1971) EXXON COMPANY, U S A13Accordingly, upon the entire record, we find thatthe following employees of the Employer constitutethe appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All production and maintenance and plant cleri-cal employees employed in the milling and min-ing operation at the Highland site north ofDouglas,Wyoming, including operations spe-cialists,senior operations specialists,mainte-nance specialists, operations technicians, ware-housemen, senior warehousemen, laboratorytechnicians, engineering technicians, instrumenttechnicians, grade control technicians, mainte-nance clerk (mine), maintenance clerk (mill),cardex clerk, and expeditor; but excluding alloffice clerical employees, professional employ-ees, guards, and supervisors as defined in theAct."[Direction of Election omitted from publication.]"CHAIRMAN MURPHY,dissenting:Unlike my colleagues, I would find that the unitsought by Petitioner, consisting of the Employer'sproduction and maintenance employees employed atits open pit mine and mill near Douglas, Wyoming, isan appropriate unit within the meaning of Section 9of the Act.The majority concludes that the only appropriateunit must also include employees to be employed atsome future date at the Employer's deep mine locat-ed some 2 miles distant from the surface operationsand which, at the time of the hearing, was not yetoperational. Although such a unit might well be ap-propriate as the optimum unit at the Employer'sHighland uranium operations, it is not necessarilythe only appropriate unit and it does not necessarilyrender a smaller unit inappropriate. Indeed, we haverepeatedly stated that the appropriate unit for pur-poses of collective bargaining does not have to be theoptimum unit or even the most appropriate unit. It issufficient that the unit is an appropriate one-i.e.,one consisting of a distinct or homogeneous groupingof employees who share a community of interest withone another. Where, as here, more than one unit maybe appropriate among the employees of a particularemployer, it is the Board's established policy to limitits unit consideration to the question of whether theunit requested by the petitioner is appropriate.14 Themajority appears not to have followed this policy inthis case.As stated, Petitioner seeks to represent a unit ofapproximately 171 employees 15 employed in theEmployer's open pit mine and mill, collectivelycalled the surface operation. There is no bargaininghistory for the employees involved and no labor or-ganization seeks to represent the employees in abroader unit.The Employer's supervisory hierarchyisas fol-lows: The mine manager is in overall charge of theentiremining and milling operations. Reporting di-rectly to him is a surface operations superintendentwho, as the title suggests, is in charge of the surfaceoperations (the open pit mine, the mill, and certaintechnical support employees). Also reporting to themine manager is an underground superintendentwho, as the title again suggests, will be in overallcharge of the deep mining operation. In addition,there are three other superintendents, charged withproviding specific support services to theentire min-ing operation, who report directly to themine man-ager.These are the administrative superintendent,the safety advisor, and the employee relations super-intendent. The latter does all of the hiring and firingand maintains the personnel records for the entiresite.The majority makes much of the above superviso-ry hierarchy as part of an effort to show centralizedcontrol and a highly integrated production process.What my colleagues fail to note, however, is evidencedisclosing the structure of the supervisory staff em-ployed at the open pit mine and mill, and their re-sponsibility for the day-to-day operations of thosefacilities, including the control and direction of theemployees working under them, that is, the employ-ees here sought to be represented by Petitioner. Thus,reporting to the surface operations superintendent isamine superintendent and a mill superintendent.The former is responsible for the open pit miningand stripping operation, includingitsmaintenanceand support. The latter is responsible for themillingoperation.Working under the mill superintendent isa maintenance coordinator who is in charge of allmaintenance repairs, and an operationssection su-pervisor who is responsible for operating the mill.Reporting to each of these individuals are the various12While the Petitioner did not indicate whether or not it would be willingto proceed to an election in the unit found appropriate herein, we find thata dismissal of the petition would be highly prejudicial in the circumstancesof this case The Petitioner will therefore be permitted to proceed to anelection without a new showing of interest, or may, within 5 days of the!ssuance of this Decision and Direction of Election,withdraw its petitionwithout prejudice13(Excelsiorfootnote omitted from publication )14 SeeMolts Shop Rite of Springfield, Inc and Molts Shop Rite of Chicopee,182 NLRB 172 (1970) and cases cited therein at fn3,U-Tote-Em GroceryCo, Division of Malone & Hyde, Inc,185 NLRB 52, 54, fn 10 (1970)15This figure includes 18 so-called technical employees and 4 plant cleri-cal employees whom Petitioner would exclude from the unit For the rea-sons stated by my colleagues in the majority, I find no basis for excludingthese 22 employees from the unit which I find appropriate 14DECISIONSOF NATIONALLABOR RELATIONS BOARDshift supervisors. Similarly, working under the minesuperintendent is a maintenance coordinator who isin charge of maintenance and repair of all miningequipment, and an operations section supervisor whois in charge of production and stripping at the openpit mine. Reporting to the latter, are the various shiftsupervisors at the open pit mine.In addition to the mine and mill superintendents,there are various technical support groups who alsoreport directly to the surface operations superinten-dent. These include a supervisory metallurgist whodirects the work of the five laboratory technicians; asupervisory mining engineer who directs the work ofthe engineering technicians, surveyors, and drafts-men; and, a supervisory geologist who is in charge ofthe grade control program.According to the Employer's employee relationssuperintendent, at the time of the hearing the follow-ing classifications of employees were employed in thesurface operation; operating technicians (125), oper-ations specialists (9), maintenance specialists (20), in-strument technicians (3), warehousemen (11), labora-tory technicians (9), grade control technicians (6),engineering technicians (6), and plant clericals (4).These employees, as is clear from the above-detailedsupervisory hierarchy under the direction of the sur-face operations superintendent, are under separatesupervision from those employees who will be em-ployed in the underground operation.In concluding that the appropriate unit must alsoinclude the underground mine employees, my col-leagues rely on various factors which, in my judg-ment, are either irrelevant, unpersuasive, or inade-quately supported by the record. Thus, my colleaguesrely on the fact that thejob classifications of employ-ees in the underground operation will be the same asin the surface operation. I find little significance inthis fact in view of the testimony of Employee Rela-tions Superintendent Haydel who explained thatExxon has never been known for close identifi-cation of classifications or titles as to what theindividual actually does. And rather than havinga series of 35 or 40 job classifications, we preferto have a restricted number of classifications.ployees in the deep mine will have the same generaljob classifications as those in the surface operation(i.e.,operating technician,operatingspecialists,maintenance specialist, etc.), their actual job duties,equipment, and working conditions will be vastly dif-ferent. Thus, Lewis testified that an operating techni-cian or specialist without prior underground miningexperience cannot be transferred to work in the deepminewithout some fairly extensive special training.Ialso find little evidence of employee interchange,or the possibility of such, between the surface andunderground operations. Indeed, those working inthe open pitminewho have had no prior under-ground experience will have to be specially trained towork in the deep mine. In these circumstances, I canfind no significance in the fact that a number of em-ployees from the surface operation have requestedpermanent transfer to the underground operation.Also contrary to my colleagues, I see scant evidencein the record that employees in the undergroundmine will have much day-to-day contact with em-ployees in the open pit operation except perhapsthrough carpooling or company-sponsored socialevents. I find these insignificant in determiningwhether the employees have daily contact with oneanother in the performance of their respective tasks.My colleagues also conclude, apparently becausethemillwillprocess the ore retrieved from allsources, that the entire mining/milling operationconstitutes an integrated operation. I cannot agreewith this conclusion. The open pit mine and mill canproduce an end product without input from the deepmine. The former is not dependent upon the latter.And, while the ore to be extracted from the deepminewill be processed at the null, together with thatmined in the open pit, I do not view the operations asso intrinsically interdependent upon one another asto render a unit limited to the surface operation inap-propriate.Accordingly, for the reasons set forth above, Iwould find the unit petitioned for appropriate. Thefact that the broader unit might well also be appro-priate does not, in my view, detract from that find-ing.16In addition, the testimony of Underground ProjectSuperintendent Lewis makes clear that although em-16As for my colleagues' accusation that I have "sacrificed the forest forthe trees," must I remind them that without trees there cannot be a forest')